DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 23-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 23 and 35 recite, or similarly recite, inter alia,
“…a sensor coupled with electronic circuitry, wherein the sensor is configured to sense an analyte level in a bodily fluid of the user and to provide sensor data to the electronic circuitry; and 
a first antenna and a second antenna, both of which are coupled with the electronic circuitry, wherein the first antenna comprises a circular multi-loop antenna disposed in a transmitter circuit board, and- 3 -Application No. 16/450,655Docket No.: A0130.0030.CtC110043USC2 wherein the second antenna comprises a meandering pattern and is located above the first antenna on a same side of the transmitter circuit board as the electronic circuitry.”
The closest references found during Examiner’s search of the prior art were US 2010/0019985 A1 to Bashyam et al., US 2011/0063184 A1 to Furumura et al., US 2009/0228074 A1 to Edgell et al., US 2009/0315787 A1 to Schatzle, US 2008/0198082 A1 to Soler Castany et al., US 2010/0255892 A1 to Harada, US 2010/0188292 A1 to Rutfors, US 2010/0161002 A1 to Aghassian et al., US 2009/0270948 A1 to Nghiem, and US 2004/0229665 A1 to Mori. These references disclose similar antennas to those of the inventions of claims 23 and 35. While some of these disclosures show a first and second antenna out of the same plane as claimed, they are found in structures such as GPS receivers and/or NFC devices that cannot be combined with analyte inter alia, 
“…a sensor coupled with electronic circuitry, wherein the sensor is configured to sense an analyte level in a bodily fluid of the user and to provide sensor data to the electronic circuitry; and 
a first antenna and a second antenna, both of which are coupled with the electronic circuitry, wherein the first antenna comprises a circular multi-loop antenna disposed in a transmitter circuit board, and- 3 -Application No. 16/450,655Docket No.: A0130.0030.CtC110043USC2 wherein the second antenna comprises a meandering pattern and is located above the first antenna on a same side of the transmitter circuit board as the electronic circuitry.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791